Citation Nr: 1315377	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  05-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee bursitis.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, from April 1969 to August 1971, and from May 1978 to February 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2004 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the February 2004 rating decision, the RO, in pertinent part, continued a noncompensable (0 percent) rating for right knee lateral collateral ligament syndrome.  In the February 2010 rating decision the RO denied a TDIU.  

In a January 2005 rating decision, the RO recharacterized the Veteran's right knee disability as right knee bursitis, and continued the noncompensable rating.  

In September 2010, the Veteran presented testimony before the undersigned Acting Veterans Law Judge during a hearing at the RO (Travel Board hearing) regarding the claim for an increased rating for his right knee disability.  A transcript of that hearing is of record.  

In his October 2010 VA Form 9 perfecting an appeal of the claim for a TDIU, the Veteran requested a Travel Board hearing regarding that claim.  However, the claims file reflects that the Veteran withdrew this hearing request in February 2013.  There are no outstanding hearing requests of record.  

In January 2011 and May 2012, the Board remanded the claim for an increased rating for right knee bursitis to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  In a November 2012 rating decision, the AMC granted an increased, 10 percent rating for right knee bursitis, effective April 9, 2003, the date of the Veteran's claim for an increased rating.  The AMC denied entitlement to a rating in excess of 10 percent (as reflected in a November 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board.  

While the Veteran was awarded an increased rating for his right knee bursitis in the November 2012 rating decision, he has not been awarded the highest possible rating.  He is presumed to be seeking the maximum possible benefit and, as a result, his claim remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

Subsequent to issuance of the September 2010 statement of the case (SOC) addressing the claim for a TDIU and the November 2012 SSOC addressing the claim for an increased rating for right knee bursitis, additional evidence was associated with the claims file.  However, in February 2012, the Veteran submitted a waiver indicating that he waived his right to submit additional evidence for RO consideration and, if he wished to submit additional evidence at a later time, he waived his right to have the case remanded to the RO for consideration of the evidence, and requested that the Board consider any new evidence.  See 38 C.F.R. § 20.1304 (2012).

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the AMC in the November 2012 SSOC.  Therefore, the Board's consideration of this evidence will not result in prejudice to the Veteran regarding his claim for an increased rating for right knee bursitis.  While this evidence was not considered by the RO in regard to the claim for a TDIU, as the claim is being remanded, the AMC/RO will have the opportunity to consider this evidence on remand.  

An August 2011 treatment record from the Central Texas Veterans Health Care System reflects that the Veteran called regarding the result of a lumbosacral spine X-ray.  A nurse called the Veteran to advise him of the results, which revealed mild degenerative changes, and the Veteran stated that he wanted the results "written in his records for his service connection."  This statement appears to raise a claim for service connection for a lumbar spine disability.  

The issue of entitlement to service connection for a lumbar spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  However, this matter will be referenced in the remand below, as it is inextricably intertwined with the Veteran's claim for a TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that further action on the claims on appeal is warranted. 

As an initial matter, there are outstanding treatment records which are potentially pertinent to the claims on appeal.  In a December 2012 letter, the Veteran's private physician at Scott & White Clinic wrote that the Veteran was currently under his care.  The claims file currently includes two treatment records from this facility, dated in October 2012 and January 2013.  The October 2012 record indicates that the Veteran was seen for follow-up after an MRI regarding complaints of right knee pain, at which time he reported that he was still having pain in his right knee.  The physician commented that the Veteran had been evaluated by the orthopedic department, which had diagnosed him with degenerative joint disease.  The assessment was acute mild osteoarthritis of the knee and the Veteran was instructed to continue using his brace for knee support and medicine for pain.  The January 2013 record reflects that the Veteran was seen for continued knee and hip pain.  The physician commented that he had also seen the Veteran for these problems in December 2012 and earlier in January 2013.  The Veteran complained of severe right leg pain, stating that he had to take shorter steps and was having gait difficulties.  Examination revealed significant swelling of the right knee joint.  

The above treatment records indicate that additional treatment records from Scott & White Clinic, dated prior to October 2012 and in December 2012 and January 2013, are available.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  Accordingly, on remand, the AMC/RO should request all outstanding pertinent treatment records from this facility.  

Additionally, a March 2004 VA treatment record reflects that the Veteran reported that his private physician had indicated that his job was causing his hypertension and, therefore, had not released him to work.  During a December 2009 VA examination, the Veteran reported that he had been seen for chest pain and hypertension by his local physician and was advised to quit work, but added that he then went back to work for six months.  While private treatment records dated in March 2003 are of record, these records make no mention of an inability to work because of hypertension.  On remand, the AMC/RO should attempt to obtain any additional treatment records from the private physician referenced during VA treatment in March 2004.  

Further, in May 2004 the Veteran filed a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation, in which he reported that he would like to get a job that did not require as much physical effort due to his service-related disability and hernia operations.  In another VA Form 28-1900, filed in January 2006, the Veteran stated that his irritable bowel syndrome and left lower extremity neuralgia reduced his ability to get or hold a satisfactory job.  No VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The record also indicates that new VA examinations are warranted.  In this regard, the Veteran was most recently afforded a VA examination to evaluate his service-connected right knee bursitis in July 2012.  He gave a history of right knee pain during service with post-service injections in the knee several years prior to the VA examination.  He reported that he did not currently have a diagnosis or receive treatment for his right knee, although he did get braces for both his knees.  He was wearing a right knee brace and using a cane at the time of examination.  He described a steady ache in the right knee as well as pain in his feet which would "shoot up" into the knee.  He added that he experienced a "pinching" sensation, after which he would be sore for about a week.  He denied swelling or locking of the right knee, but did describe giving way.  The Veteran reported flare-ups in that, when he tried to get up from a sitting position, he experienced pain in his back, hips, knees, and feet.  

Following physical examination of the right knee, the examiner commented that the Veteran's knee condition did not impact his ability to work.  The examiner observed that the Veteran did not wear his right knee brace at the end of the examination as he reported that it only helped sometimes.  She further commented that the Veteran's gait was not antalgic, even with a cane, and he had no current diagnosis in regard to his right knee.  The examiner reported that imaging studies of the right knee had been negative, despite the fact that one would expect some degeneration on imaging studies in light of the Veteran's age.  

The aforementioned private treatment records dated in October 2012 and January 2013 suggest a worsening in the right knee disability since July 2012.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  In light of this recent evidence, as the claim is being remanded, the Veteran should be afforded a new VA examination to evaluate his right knee bursitis.  

In a September 2012 statement, the Veteran asserted that the VA examiner who performed his recent examination was hostile and negative in her attitude.  He requested a new examination with another physician.  While there is nothing in the examination report which indicates that the VA examiner was negative or hostile, as this claim is being remanded for a new examination, to the extent possible, the new examination should be performed by a different examiner than that who conducted the July 2012 VA examination.  

Regarding the claim for a TDIU, under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2012).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b).

In this case, service connection is in effect for tendonitis and degenerative joint disease of the right shoulder, irritable bowel syndrome, a left foot fracture, right knee bursitis, tinnitus, left lower extremity neuralgia, hearing loss, and residuals of bilateral inguinal hernia repair.  The Veteran is in receipt of a combined 60 percent rating, effective October 15, 2004; a combined 70 percent rating, effective September 9, 2008; and a combined 80 percent rating, effective March 20, 2009.   Thus, he meets the minimum TDIU percentage requirements, effective September 9, 2008, but is currently ineligible for a TDIU on a scheduler basis prior to that date as he does not have a single disability rated 60 percent and his combined disability rating prior to September 9, 2008 is less than 70 percent.  38 C.F.R. § 4.16(a).  However, given that the claim for a rating in excess of 10 percent for right knee bursitis could result in eligibility for a TDIU on a schedular basis prior to September 9, 2008, and the claim for service connection for a lumbar spine disability could affect the claim for a TDIU, the Board finds that the claim for TDIU is inextricably intertwined with these claims, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  

Additionally, in a claim for a TDIU, the central inquiry is whether the Veteran's service connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his age or to the impairment resulting from nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reported in his November 2009 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he was unable to secure or follow any substantially gainful occupation as a result of his service-connected right shoulder disability and irritable bowel syndrome.  He was afforded a VA general medical examination to assess his employability in December 2009.  He reported working as an aircraft mechanic during service, and stated that he worked in retail sales and electronics repair until 2003.  He stated that he had experienced episodes of chest pain and hypertension and was advised by his local medical doctor to quit work.  However, a March 2004 note from the Temple VA Medical Center (VAMC) indicates that the Veteran was released to return to work.  He then went back to work for about six months, but then quit his job due to incontinence of stool.  

The examiner observed that the Veteran wore an adult diaper, although there was no evidence of fecal soiling or spontaneous urinary incontinence.  The Veteran resisted examination of the right shoulder by forcibly holding his arm at his side and not allowing the examiner to adduct or abduct his arm.  The examiner observed that the Veteran had increased range of motion of the right shoulder when distracted. Examination of the right upper extremity was intact, with motor, sensory, and deep tendon reflexes intact.  There were no signs of atrophy.  The examiner reviewed X-rays of the right shoulder, which revealed mild bilateral acromioclavicular joint osteoarthritis without glenohumeral arthritis.  He also reviewed a cervical spine X-ray, which revealed minor degenerative changes from C4-C7 without right neural foramina abnormality.  The diagnoses were right shoulder pain with a conversion reaction and mild degenerative arthritis of the acromioclavicular joint; irritable bowel syndrome with exaggerated symptoms; diabetes mellitus, stable on medications; hypertension, stable on medications; and gastroesophageal reflux disease (GERD), on omeprazole.  The examiner opined that, in his current state, the Veteran was able to function in his previous occupational environment.  On the same date, the Veteran underwent a VA audiological examination to evaluate his service-connected hearing loss and tinnitus.  The audiological examiner commented that the Veteran's conditions had no significant effects on his occupation.  

While the December 2009 VA examination reports address the Veteran's employability as regards his service-connected right shoulder disability, irritable bowel syndrome, hearing loss, and tinnitus, they do not clearly address whether all of his service-connected disabilities, in combination, render him unable to secure or follow a substantially gainful occupation.  Because VA undertook to provide a VA examination to evaluate the claim for a TDIU, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

Moreover, in support of his claim for a TDIU, the Veteran has submitted a December 2012 letter from his private physician at Scott & White Clinic.  The physician stated that the Veteran had significant chronic medical conditions which were debilitating, was 68 years old, and had technical skills as an aircraft mechanic.  The physician added that, due to his spine, shoulder, and knee problems, the Veteran could not stand for any length of time or reach overhead.  He added that the Veteran's irritable bowel syndrome was not under control and the need for frequent breaks to use the restroom prevented him from being able to work as a salesman in the auto industry, which was his last gainful employment.  The physician opined that, due to the Veteran's advanced age and his chronic medical conditions, he was not currently able to be employed, nor would he be able to be employed in the future.  While the private physician's opinion indicates that the Veteran is currently unemployable, the physician attributed this unemployability to both service-connected and non-service connected disabilities.  Accordingly, the Veteran should be afforded a new VA examination to evaluate the effect of his service-connected disabilities on his employability.  

The Board further notes that the most recent VA treatment records currently of record are dated in July 2012. On remand, the AMC/RO should obtain any more recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any of his service-connected disabilities, to include right knee bursitis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for (1) any outstanding pertinent treatment records from Scott & White Clinic, to include records dated prior to October 2012 and records dated in December 2012 and January 2013; (2) treatment records from the private physician referenced during VA treatment in March 2004 (who opined that the Veteran's job was causing him hypertension); and (3) any outstanding treatment records from the Central Texas Veterans Health Care System, dated since July 2012.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2. Associate with the claims file the Veteran's VA vocational rehabilitation records or folder.

3. Conduct all necessary notice, development and adjudication of the claim for service connection for a lumbar spine disability.  

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected right knee disability.  To the extent possible, the new examination should be performed by a different examiner than that who conducted the July 2012 VA examination.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

In addition, the examiner should comment upon whether the Veteran's right knee disability results in marked interference with employment (i.e., beyond that contemplated in the assigned rating).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file, and the claim for service connection for a lumbar spine disability has been adjudicated, the Veteran should be afforded a VA examination to obtain an opinion regarding the impact of his service-connected disabilities on his employability.  All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history should be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (presently, tendonitis and degenerative joint disease of the right shoulder, irritable bowel syndrome, a left foot fracture, right knee bursitis, tinnitus, left lower extremity neuralgia, hearing loss, and residuals of bilateral inguinal hernia repair), either separately OR in combination, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

In rendering this opinion, the examiner should consider the December 2012 letter from the Veteran's private physician regarding his employability (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

